Citation Nr: 1732050	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Marine Corps from July 1991 to July 1995.  The Veteran received the Southwest Asia Service Medal, among other medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded this issue in March 2012, November 2012, May 2013, and again in March 2016, for further action.  It has been returned to the Board for further appellate consideration.  

The Board recognizes that the Veteran requested a hearing when he initially filed the appeal for the instant claim in August 2008.  Accordingly, the Veteran was scheduled to present testimony before a traveling Veterans Law Judge in January 2012.  However, he did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing to be withdrawn.  38 C.F.R. § 20.702(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In its prior remands, the Board instructed that the AOJ contact the Veteran to provide contact information for his past employer, and for his current employer referred to in his August 2008 substantive appeal.  The Board then directed that if the Veteran provided such information, the AOJ was to contact the Veteran's past and present employers and obtain any pertinent employment information, including any verification that the Veteran was terminated due to absences caused by his migraine headaches.  

In a November 2012 letter, the AOJ asked that the Veteran request that his current and past employers each complete a VA Form 21-4192, Request for Employment Information.  No response was received to this letter.  The Board notes that with his June 2007 notice of disagreement, the Veteran provided a statement indicating that he had contacted his former employer, Insurance Options, Inc., and that the employer had related that it would not provide information regarding the Veteran's termination to the Veteran due to a concern about being sued, but would provide that information directly to VA.  In light of these circumstances, in its November 2012 and May 2013 remand directives, the Board instructed the AOJ to contact the Veteran's employers directly for information regarding the Veteran's employment upon receiving the employers' contact information from the Veteran.  

Accordingly, in May 2013 and June 2013, VA sent letters to the Veteran, which requested that the Veteran provide the contact information of both his past and current employers.  No response was received to either of these letters.  Nevertheless, later in June 2013, VA sent a subsequent letter to A/A Fire Protection, the employer that the Veteran listed on his signed VA Form 21-8940 received in September 2013, requesting employment information in connection with the Veteran's claim.  The additional development revealed that A/A Fire Protection was no longer in business, as it closed in 2010.  

The record does not reflect that such a letter as the June 2013 letter to A/A Fire Protection was sent to the Veteran's former employer, Insurance Options, Inc., wherein the Veteran asserts that he was terminated due to excessive absences from his migraines.  

On VA examination in October 2016, the examiner concluded that there was no clear medical evidence to support that the Veteran's service-connected migraines in and of itself result in a marked interference with employment.  Thus, the Board finds that employment information from Insurance Options, Inc. is critical in determining whether the Veteran's service-connected migraines caused a marked interference with employment.  Therefore, this matter must be remanded once again for the AOJ to comply with prior remand directives by taking appropriate action in an effort to obtain employment information of particular importance from the Veteran's former employer.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide contact information for his past employer, Insurance Options, Inc., referred to in his June 2007 statement provided with his notice of disagreement.  

2.  If the Veteran provides such information, contact the Veteran's past employer, Insurance Options, Inc., and obtain any pertinent employment information, including any verification that the Veteran was terminated due to absences caused by his migraine headaches.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




